Citation Nr: 1141758	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a fractured sacrum with a hole in the left hip, to include as secondary to service connected bilateral hearing loss. 

2.  Entitlement to service connection for a concussion with bruises, to include as secondary to service connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1995.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  The claims as listed above were denied by the Board in a June 2010 decision, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in March 2011, the Court granted a Joint Motion for Remand (hereinafter Joint Motion) requesting that the June 2010 Board decision be vacated and remanded.  


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss rated as non-compensably disabling, and for tinnitus, rated as 10 percent disabling.  

2.  The Veteran has not credibly linked a fractured sacrum with a hole in the left hip or a concussion with bruises to the inability to hear the vehicle that struck him and caused these injuries.  
 
3.  There is no medical evidence linking a fractured sacrum with a hole in the left hip or a concussion with bruises to service or service connected hearing loss.  


CONCLUSIONS OF LAW

1.  A fractured sacrum with a hole in the left hip was not incurred in or aggravated by active service and is not proximately due to or the result of, nor has it been aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  A concussion with bruises was not incurred in or aggravated by active service and is not proximately due to or the result of, nor has it been aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in December 2004 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, copies of service treatment reports and VA and private clinical reports, and accident reports have been obtained, and the Veteran himself stated in March 2006 that he had no additional evidence to present.  A VA examination is not indicated given the lack of any credible evidence suggesting that the Veteran has fractured sacrum with a hole in the left hip or a concussion with bruises as a result of service or service-connected disability.  Thus, as there is otherwise no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for that portion of a disability resulting from aggravation by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The record reflects that the Veteran was hit by a car while responding to an accident as a police officer in February 1997.  Injuries as a result of this accident included an abrasion to the forehead and a fractured pelvis.  It is the Veteran's assertion that as a result of his service connected bilateral hearing loss, he could not hear the car that struck him as it approached, and that but for his service-connected hearing loss, he would have been able to hear the approaching car and would have had time to avoid the automobile that struck him.  As such, he contends that service connection for disabilities listed as a fractured sacrum with a hole in the left hip and concussion with bruises is warranted as "secondary" to his service connected bilateral hearing loss.  (He does not assert that service connection is warranted for these conditions on a "direct" basis, and review of the copies of service treatment reports that have been received, to include the March 1995 separation examination and medical history collected at that time, did not reveal the conditions for which service connection is claimed.) 

Pursuant to the Joint Motion, the Board will address the competency and credibility of the Veteran's assertion that the accident that caused the injuries at issue was the result of his inability to hear the vehicle that struck him due to service connected hearing loss.  It would be reasonable to assume that a lay person, without medical knowledge, would be competent to assert that the inability to hear an oncoming car could have prevented an individual from fleeing from such a vehicle in order to prevent being struck by the vehicle.  As such, the Board finds the Veteran's assertions in this regard to be competent.  

As to the credibility of the assertions in question, however, the Board finds them not credible in light of the fact that the accident reports from the incident in question note that the Veteran tried to flee before he was struck, thus contradicting the Veteran's assertion that he was not aware of the approaching car due to his hearing loss.  Such contemporaneous statements have much greater probative value than those made in contemplation of the receipt of monetary benefits in connection with the instant appeal, both because of their contemporaneous nature and because they were prepared for official police department purposes.  Moreover, it would not be reasonable to conclude that if the hearing loss was as severe as described by the Veteran at the time of the accident, he would have been able to maintain employment as a police officer.  There is also no medical evidence to support the assertion that the Veteran's hearing loss was as severe as described by the Veteran.  In this regard, the audiometric readings from the August 2004 audiometric examination only reflected elevated thresholds at three of the measured frequencies, and the hearing loss demonstrated at that time did not warrant a compensable rating.  

Review of the record reveals no supporting evidence, be it medical or otherwise, to support the Veteran's assertions, which have been found to not be credible, that service-connected hearing loss played a role in the Veteran's accident.  As such, the Board finds that the criteria for a grant of service connection based on service incurrence or on a secondary basis are not met.  Finally, in reaching these conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, supra.  








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a fractured sacrum with a hole in the left hip, to include as secondary to service connected bilateral hearing loss, is denied. 

Entitlement to service connection for a concussion with bruises, to include as secondary to service connected bilateral hearing loss, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


